DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (FIG. 1A-1B, claims 1-14) in the reply filed on 8/3/21 is acknowledged.
Claims 15-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/21.

Claim Objections
2.	Claim 1 is objected to because of the following informalities: in lines 8, and 16, a word appears to be missing in the limitation “respectively formed the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1 thru 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
It is unclear what metes and bounds are required for a structure to be defined as a “high-voltage junction” and “a low voltage junction”.  It appears a high-junction voltage and a low voltage junction contain the same limitations, a doped region adjacent to a lightly doped region (as well as the basic p-n junction), and therefore unknown why one junction would be defined as “high-voltage” as opposed to “low-voltage” when they both contain the same structural features.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	In view of the 112 rejection above, claims 1 thru 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. 2015/0287730 A1.  Wu discloses (see, for example, FIG. 1B) a an antifuse One-Time-Programmable memory cell 200 comprising a substrate 204/202, select transistor 234, first gate dielectric layer 222, first gate 220, first high-voltage junction 226/218, first low-voltage junction 224/228, antifuse capacitor 232, second gate dielectric layer 210, second gate 212, second high-voltage junction 218/214b, and second low-voltage junction 214a/216.  Wu does not specifically disclose the junctions as being “low-voltage” or “high-voltage”; however, in paragraph [0013] and claim 6, Wu discloses the layers 228, 226, and 214 
Regarding claims 2-3, Wu does not disclose the first high-voltage junction or the second high-voltage junction having a threshold junction breakdown voltage above 3.3 Volt or 5 Volt; however, it would have been obvious to one of ordinary skill in the art to have the first high-voltage junction or the second high-voltage junction having a threshold junction breakdown voltage above 3.3 Volt or 5 Volt in order to make a reliable series connection between the anti-fuse and select transistor, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 4-5, Wu does not disclose the first low-voltage junction or the second low-voltage junction having a threshold junction breakdown voltage below 3.2 Volt or 2.3 Volt; however, it would have been obvious to one of ordinary skill in the art to have the first low-voltage junction or the second low-voltage junction having a threshold junction breakdown voltage below 3.2 Volt or 2.3 Volt in order to make a reliable series connection between the anti-fuse and select transistor, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

	Regarding claim 7, see, for example, FIG. 1B wherein Wu discloses the first high-voltage junction 226/218 wherein the layer 226 is a light doped region and 218 is a doped region.
Regarding claim 8, see, for example, FIG. 1B wherein Wu discloses the first high-voltage junction 226/218 wherein the layer 226 is a lightly doped region that is adjacent to the first gate dielectric layer 222 at a lower doped level than a second doped region 218.
Regarding claim 9, see, for example, FIG. 1B wherein Wu discloses the second high-voltage junction 218/214b wherein the layer 214b is a lightly doped region that is adjacent to the second gate dielectric layer 210 at a lower doped level than a second doped region 218.
Regarding claim 10, even though Wu discloses one of the regions 218 having a higher dopant concentration than region 226, Wu does not specifically disclose one of the two doped regions having an electrically active concentration of dopant level in a range of 3x1017 ~1x1019 atoms/cm-3, wherein another one of the two doped regions has an electrically active concentration of dopant level above 2x1019 atoms/cm-3; however, it would have been obvious to one of ordinary skill in the art to have one of the two doped regions having an electrically active concentration of dopant level in a range of 3x1017 ~1x1019 atoms/cm-3, wherein another one of the two doped regions has an electrically active concentration of dopant level above 2x1019 atoms/cm-3 in order to improve the leakage current, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, see, for example, FIG. 1B wherein Wu discloses the first low-voltage junction 224/228 wherein the layer 228 is a light doped region and 224 is a doped region.

Regarding claim 13, see, for example, FIG. 1B wherein Wu discloses the second low-voltage junction 214a/216 wherein the layer 214a is a lightly doped region that is adjacent to the second gate dielectric layer 210 at a lower doped level than a second doped region 216.
Regarding claim 14, even though Wu discloses one of the regions 224 having a higher dopant concentration than region 228, Wu does not specifically disclose one of the two doped regions having an electrically active concentration of dopant level in a range of 3x1017 ~1x1019 atoms/cm-3, wherein another one of the two doped regions has an electrically active concentration of dopant level above 2x1019 atoms/cm-3; however, it would have been obvious to one of ordinary skill in the art to have one of the two doped regions having an electrically active concentration of dopant level in a range of 3x1017 ~1x1019 atoms/cm-3, wherein another one of the two doped regions has an electrically active concentration of dopant level above 2x1019 atoms/cm-3 in order to improve the leakage current, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 thru 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 11,018,143 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations disclosed in the applications are the same and any differences appear slight and would appear to be obvious modifications to one of ordinary skill in the art.  In this case, the limitations in the application are broader than the limitations in U.S. Patent No. US 11,018,143 B1.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






Eugene Lee
August 8, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815